DETAILED ACTION
This is the Office action based on the 16784785 application filed February 7, 2020, and in response to applicant’s argument/remark filed on April 5, 2022.  Claims 1-2, 5, 7-9, 11-17 and 19-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 3-4, 6 and 18 acknowledged
 	
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretations
Claim 1 recites “(a) dental implant comprising a body having a surface made of a ceramic material comprising yttria-stabilized zirconia, at least a part of said surface comprising: a macroscopic roughness formed by a mechanical process and/or injection molding, and recesses and cavities formed by removal of discrete grains having an average grain size from 0.1 µm to 0.6 µm and/or agglomerates of these grains from the ceramic material, wherein the recesses and cavities are formed in the surface by etching at least a part of the surface with an etching solution comprising hydrofluoric acid at a temperature of at least 70°C.” (emphasis added).  Note that these highlighted features drawn to a product-by-process.  According to MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”, and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an obvious difference”.      Furthermore, Claim 2 recites the product-by-process feature “the cavities and recesses” recited in claim 1, Claims 7, 8 and 9 recite the product-by-process feature “the etching solution” recited in claim 1,       thus will be treated accordingly.
      Similarly, Claim 11 recites “the macroscopic roughness is obtainable by sandblasting, milling, and/or injection molding techniques”.  Claim 14 recites “crater structures are formed in the surface by the removal of the discrete grains or agglomerates”. Claim 15 recites “a macroscopic roughness formed by a mechanical process and/or injection molding” and “recesses and cavities formed by removal of discrete grains having an average grain size in a range of from 0.1 um to 0.6 um and/or agglomerates thereof from the yttria-stabilized zirconia” Claim 16 recites “the recesses and cavities are formed in the surface by etching at least a part of the surface with an etching solution comprising hydrofluoric acid at a temperature of at least 70 °C”. Claim 17 recites the product-by-process features, i.e. “the etching” in claim 16. Claim 18 recites “the surface has been roughened by a mechanical process and/or injection molding technique”. Claim 19 recites “a macroscopic roughness formed by a mechanical process and/or injection molding” and  “crater structures formed by removal of agglomerates of discrete grains having an average grain size in a range of from 0.1 um to 0.6 um from the yttria-stabilized zirconia” Claim 20 recites the product-by-process feature, i.e. “crater structures”, in claim 19.         These highlighted features drawn to a product-by-process.  According to MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”, and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an obvious difference”.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 rejected under 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. --The term "concentrated hydrofluoric acid" is a relative term which renders the claim indefinite. The term " concentrated " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not be clear the concentration range for a hydrofluoric acid to be considered concentrated.
Claim 10 rejected under 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claim 10 is empty.  
Claims 8-9 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, because they are directly or indirectly dependent on claim 7.
   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

  Claims 1-2, 5, 7-9, 11, 14 and 19-20 rejected under 35 U.S.C. 102(b) as being anticipated by Gahlert et al. (U.S. PGPub. No. 20050106534), hereinafter “Gahlert”, and as evidenced by Chatterjee et al. (U.S. Pat. No. 5855173), hereinafter “Chatterjee”: --Claims 1, 2, 5, 7, 8, 9, 11, 14, 19, 20: Gahlert teaches a method of roughening a dental implant, comprisingproviding a dental implant comprising a stabilized zirconia ceramic ([0019, 0055, 0071]), such as zirconia ceramic comprises 92.1 to 93.5 wt.-% ZrO2 (zirconia), 4.5 to 5.5 wt.-% Y2O3 (yttria) and 1.8 to 2.2 wt.-% HfO2, ([(0071]);mechanically treating the surface of the zirconia ceramic dental implant, such as by sandblasting ([0030- 0033));roughening the dental implant by treating with phosphoric acid, hydrochloric acid, sulfuric acid, or mixtures thereof ([0033) for 10 seconds to 10 minutes ([0036]), so that the dental implant has a maximum surface roughness 1-20 µm, preferably between 2 and 15 µm, in particular between 4 and 12 µm, particularly preferred between 6 and 12 µm ([0029]).      Although Gahlert does not teach the dental implant comprising discreet grains having average grain size from 0.1-0.6 um, such stabilized zirconia ceramic having 3 mole% yttria has a grain size of 0.1-0.6 um, as evidenced by Chatterjee (Col. 7, Lines 1-9)      It is noted that the surface roughness 1-20 µm comprises recesses and cavities that are capable of being formed by removal of discrete grains having an average grain size from 0.1 µm to 0.6 µm and/or agglomerates of these grains from the ceramic material, wherein the recesses and cavities are formed in the surface by etching at least a part of the surface with an etching solution comprising at least 50 vol.% hydrofluoric acid and equal or less than 50 vol.% sulfuric acid at a temperature of at least 70°C.
  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 Claims 1-2, 5, 7-9, 11-17 and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Gahlert in view of Nagaishi (U.S. Pat. No. 5560836), hereinafter “Nagaishi”, and Morita et al. (U.S. PGPub. No. 20030215643), hereinafter “Morita”, and as evidenced by Chatterjee:--Claims 1-2, 5, 7-9, 11-17 and 19-20: It is noted that the specification discloses a method of  etching a zirconia dental implant comprising 4.5 to about 5.5 weight-% of Y2O3 and less than about 5 weight-% of HfO2 ([0072]) by using an etching solution comprising at least 50 vol.% of concentrated hydrofluoric acid ([0079]) and at least one compound selected from the group consisting of phosphoric acid, nitric acid, ammonium fluoride, sulfuric acid, hydrogen peroxide and bromic acid ([0080]) for about 10 seconds to 120 minutes ([0081]), the etching produces the recesses and cavities having Core Roughness Depth Sk of less than 0.4 um to less than 1 um and negative Skewness Ssk.
        Gahlert teaches a method of roughening a dental implant, comprisingproviding a dental implant comprising a stabilized zirconia ceramic ([0019, 0055, 0071]), such as zirconia ceramic comprises 92.1 to 93.5 wt.-% ZrO2 (zirconia), 4.5 to 5.5 wt.-% Y2O3 (yttria) and 1.8 to 2.2 wt.-% HfO2, ([(0071]);mechanically treating the surface of the zirconia ceramic dental implant, such as by sandblasting ([0030- 0033));roughening the dental implant by treating with phosphoric acid, hydrochloric acid, sulfuric acid, or mixtures thereof ([0033) for 10 seconds to 10 minutes ([0036]), so that the dental implant has a maximum surface roughness 1-20 µm, preferably between 2 and 15 µm, in particular between 4 and 12 µm, particularly preferred between 6 and 12 µm ([0029]).        Gahlert is silent about a temperature of the acid, and fails to teach roughening the anchor part by treating with hydrofluoric acid (HF).
        Nagaishi teaches a method treating a YSZ substrate (Col. 4, Lines 42-43) by using sulfuric acid or 20-50% hydrofluoric acid at room temperature (Col. 8, Lines 4-20;Embodiment 3, Claim 18).
        Morita, also directed to a method of roughening an article comprising zirconia-yttria composite, teaches that the surface of the zirconia-yttria composite may be roughened by treating with HF ([0030]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an acid comprising hydrofluoric acid at room temperature as an equivalent acid to roughen the dental implant in the invention of Gahlert because Gahlert teaches to uses phosphoric acid, hydrochloric acid, sulfuric acid, or mixtures thereof to roughen the dental implant comprising zirconia and yttria; Nagaishi teaches that YSZ substrate may be etched with HF or sulfuric acid; and Morita teaches that surface of the zirconia-yttria composite may be roughened by treating with HF.        Although Gahlert does not teach the dental implant comprising discreet grains having average grain size from 0.1-0.6 um, such stabilized zirconia ceramic having 3 mole% yttria has a grain size of 0.1-0.6 um, as evidenced by Chatterjee (Col. 7, Lines 1-9).          Morita further teaches that the HF concentration may be 49 % ([0031]).  It is noted that claim 7 recites the etching solution comprises at least 50 vol% of concentrated HF, but fails to specify the concentration of the concentrated HF.  As evidenced by Kramer (“Hydrofluoric Acid”, see attachment), commercial HF contains about 50% HF, the most concentrated ones up to 75%; therefore, in order to produce the solution having 49 vol.% HF in the invention of Morita, the solution must contain more than 50 vol.% of a concentrated HF having 50-75 vol. % HF.
       Therefore, since the method taught by Gahlert modified by Nagaishi and Morita is the same as Applicant’s, it must produce a dental implant having the recesses and cavities as taught by Applicant. 

 Response to Arguments
 Applicant's arguments filed April 5, 2022 have been fully considered as follows:--In view of Applicant’s reciting additional structural features of the dental implant, rejection of claims 1, 15 and 19 under 35 U.S.C. 112 (pre-AlA), second paragraph withdrawn.--Applicant’s argument that a removal of at least discreet grains does not include removal of less than a discreet grain is not persuasive.  The term “removal” does not imply a complete removal.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  It is noted that the term “remove” is used in the art to describe etching or taking away a portion of a layer, as evidenced by Paolillo et al. (U.S. PGPub. No. 20160351495), which discloses “In reference to FIG. 4, a fourth plasma etch is carried out, for example similar to the second etch, for removing the protection layer 20” ([0034]) to describe etching an exposed portion of layer 20, Brencher (U.S. PGPub. No. 20090124089), which discloses “In order to ensure that the etch layer 110 is removed by etching as completely as possible” ([0031]) to describe etching an exposed portion of the etch layer 110, Kurihara (U.S. PGPub. No. 20150303226), which discloses “When removing the planarizing layer on each electrode pad by etching simultaneously with a roughening process on the surface of an organic material containing a pigment, it is necessary to sufficiently perform over-etching to completely remove the planarizing layer 311 on each electrode pad” to describe etching to remove a planarizing layer” ([0037]).        Therefore, for the purpose of examining the term “remove” will be interpreted as “take away at least a part of”.
--Regarding Applicant’s argument that the term “concentrated hydrofluoric acid” is definite, this argument is not persuasive, as explained above.  One of ordinary skill in the art would not be clear the concentration range for a hydrofluoric acid to be considered concentrated.
        Regarding Applicant’s argument that a person of skill in the art would understand that this term refers to a HF solution of a molarity of about 48% or more, this argument is not persuasive because Applicant fails to provide any evidences.  None of the references provided by Applicant provides such definition.  It is noted that examples are not equivalent to a definition.--Regarding Applicant’s argument that one of skill in the art would not combine Gahlert with Suzuki, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713